United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 17, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10940
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

PAULA LUMMUS FORT

                       Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CR-1-2
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Paula Lummus Fort appeals from her conviction of conspiracy

to obtain funds by fraud.    Fort was involved in the criminal

activities orchestrated by former Kennedale, Texas, Police Chief

David Geeslin.     See United States v. Geeslin, 447 F.3d 408 (5th

Cir. 2006).

     Fort argues, contrary to our holding in Geeslin, that

Officer Gary Cooper was not a victim of Geeslin’s activities for




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10940
                                  -2-

purposes of calculating the amount of loss pursuant to U.S.S.G.

§ 2B1.1.   Fort’s argument is foreclosed by Geeslin.

     Fort argues for the first time on appeal that Cooper was not

a victim of her criminal conduct and that she was as much a

victim of Geeslin’s conduct as Cooper was.    Fort’s contentions

implicate factual determinations that could have been made by the

district court upon proper objection; Fort has not demonstrated

plain error.     See United States v. Lopez, 923 F.2d 47, 50 (5th

Cir. 1991).

     AFFIRMED.